United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2088
Issued: April 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION

On August 14, 2009 appellant filed a timely appeal from the April 3, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs, which denied her reconsideration
request as untimely filed and failing to present clear evidence of error.1 Because more than one
year has elapsed since the underlying May 15, 2006 decision, the Board lacks jurisdiction to
review the merits of the claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly determined that appellant’s reconsideration
request was not timely filed and failed to present clear evidence of error.

1

The most recent merit decision of the Office was the December 11, 2008 reduction of appellant’s compensation
benefits to zero. Because more than 180 days elapsed between the Office’s last merit decision and the filing of this
appeal, the Board lacks jurisdiction to review the merits of this claim. See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
On May 5, 1998 appellant, then a 26-year-old city carrier, filed an occupational disease
claim alleging injuries to her right shoulder as a result of employment activities (File No.
xxxxxx330). The Office accepted her claim for right shoulder strain. It subsequently accepted
appellant’s March 27, 2000 traumatic injury claim for right shoulder strain (File No xxxxxx703).
On August 13, 2001 the Office combined File No. xxxxxx170 and File No. xxxxxx330, with File
No. xxxxxx330 serving as the master file.
On May 15, 2006 the Office issued a formal loss of wage-earning capacity (LWEC)
decision reducing appellant’s compensation benefits based on her actual earnings of $422.20 per
week as a part-time modified clerk effective January 23, 2006. It found that the position fairly
and reasonably represented her wage-earning capacity, as she had demonstrated the ability to
perform the duties of the job for more than two months.2
Appellant accepted a position as a full-time modified clerk effective August 11, 2008.
On December 11, 2008 the Office reduced her compensation to zero on the grounds that her
actual wages exceeded the current wages of the position she held on the date of injury. It found
that appellant’s modified position fairly and reasonably represented her wage-earning capacity,
as she had demonstrated the ability to perform the duties of the job for more than two months.
In an undated letter, received by the Office on January 9, 2009, appellant requested
modification of the May 15, 2006 LWEC decision. Noting that she was “put off work” in
October 2006 due to increasing problems with her neck and shoulder injury, she requested
reimbursement for time lost since that time. Appellant allegedly experienced constant pain for
10 years. She referred to a December 16, 2008 report from Dr. Umar Burney, a treating
physician, who stated that she continued to be disabled due to recurrent multidirectional
instability of the right shoulder.
In support of her request to modify the May 15, 2006 LWEC decision, appellant
submitted numerous medical reports from February 6, 2007 through January 16, 2009. On
February 21 and March 22, 2007 she received cervical epidural steroid injections from
Dr. Stanley Whisenant, a Board-certified anesthesiologist, who diagnosed shoulder impingement
syndrome. In August 4 and September 3, 2008 reports, Dr. Sandra Bidner, a treating physician,
diagnosed recurrent right shoulder dislocation and restricted appellant from repetitive lifting with
the right arm or lifting more than 20 pounds. On October 23, 2008 Dr. Richard Buch, a Boardcertified orthopedic surgeon, diagnosed multidirectional dislocation of the right shoulder. He
stated that appellant had been put on leave from her job in October 2006 due to her work-related
injury. On November 11, 2009 Dr. John Milan, a Board-certified orthopedic surgeon, stated that
appellant had been placed off work in October 2006 due to a December 1997 work injury.
In a December 16, 2008 report, Dr. Burney provided a history of injury and right
shoulder examination findings reflecting positive anterior and posterior drawer, gross deltoid
2

5 U.S.C. § 8115(a) (the wage-earning capacity of an employee is determined by his actual earnings if his actual
earnings fairly and reasonably represent his wage-earning capacity); Federal (FECA) Procedure Manual, Part 2 -Claim, Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.7.

2

atrophy, significant crepitus and asymmetrical rotator cuff strength.
He diagnosed
multidirectional instability with recurrent subluxation events to the right shoulder.
On April 3, 2009 the Office denied appellant’s request for reconsideration of the May 15,
2006 decision on the grounds that the request was not timely filed and failed to present clear
evidence of error by the Office.
LEGAL PRECEDENT
It is well established that either a claimant or the Office may seek to modify a formal
LWEC determination. Once the wage-earning capacity of an injured employee is determined, a
modification of such determination is not warranted unless there is a material change in the
nature and extent of the injury-related condition, the employee has been retrained or otherwise
vocationally rehabilitated or the original determination was, in fact, erroneous.3 The burden of
proof is on the party attempting to show modification.4 There is no time limit for appellant to
submit a request for modification of a wage-earning capacity determination.5
ANALYSIS
The Office considered appellant’s correspondence, which was received on January 9,
2009, as a request for reconsideration of the Office’s May 15, 2006 wage-earning capacity
determination under 5 U.S.C. § 8128(a). It found that the request was untimely and that
appellant did not establish clear evidence of error.
In the undated correspondence received by the Office on January 9, 2009, appellant
specifically requested a modification of the May 15, 2006 wage-earning capacity determination.
She alleged a material change in the nature and extent of the injury-related condition, which she
contended warranted modification. Appellant submitted new medical evidence in support of her
claim. Her letter constitutes a request for modification of the Office’s May 15, 2006 wageearning capacity determination, rather than a review of the decision under 5 U.S.C. § 8128(a).
Therefore, the Office improperly characterized appellant’s letter a request for reconsideration
subject to the one-year time limitation set forth at 20 C.F.R. § 10.607(a).
Appellant has requested modification of the May 15, 2006 wage-earning capacity
determination based on a material change in the nature and extent of the injury-related condition.

3

Katherine T. Kreger, 55 ECAB 633 (2004); Sharon C. Clement, 55 ECAB 552 (2004).
Tamra McCauley, 51 ECAB 375 (2000).
4

See also

Darletha Coleman, 55 ECAB 143 (2003).

5

Gary L. Moreland, 54 ECAB 638 (2003). See also W.W., 61 ECAB ___ (Docket No, 09-1934, issued
February 24, 2010); Daryl Peoples, Docket No. 05-462 (issued July 19, 2005); Emmit Taylor, Docket No. 03-1780
(issued July 21, 2004). In W.W., Peoples and Taylor, the Board determined that the claimant’s request for
reconsideration of a wage-earning capacity determination constituted a request for modification of the decision. In
all cases, the Board set aside the Office’s decision denying the claimant’s reconsideration request as untimely and
remanded the case for the Office to adjudicate the issue of modification of a LWEC determination.

3

On remand, the Office shall adjudicate her request for modification of the wage-earning capacity
determination and issue an appropriate decision in the case.6
CONCLUSION
The Board finds that appellant requested modification of the May 15, 2006 wage-earning
capacity determination and is entitled to a merit review of the wage-earning capacity issue. The
case will be remanded to the Office for all necessary development and issuance of an appropriate
decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 3, 2009 is set aside and the case is remanded to the Office
for further proceedings consistent with this decision of the Board.
Issued: April 8, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

See Gary L. Moreland, supra note 5. The Board notes that in its December 11, 2008 decision, the Office
reduced appellant’s compensation benefits to zero without evaluating whether a modification of the May 15, 2006
LWEC decision was warranted.

4

